May 21, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS, Appellant

NO. 14-12-00742-CV                          V.

                    WADDELL GORDON LONG, Appellee
                    ________________________________

      This cause, an appeal from the judgment in favor of appellee, Waddell
Gordon Long, signed July 20, 2012, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Waddell Gordon Long.

      We further order this decision certified below for observance.